Title: From John Quincy Adams to Abigail Smith Adams, 19 March 1815
From: Adams, John Quincy
To: Adams, Abigail Smith



N: 70.
My dear Mother.
Paris 19. March 1815.

Yesterday Morning I received the first information of the ratification, by the Government of the United States of the Treaty of Peace concluded at Ghent on the 24th: of last December—The Ratification was received at London last Monday Evening the 13th: instant, and the Communication of the Event by Lord Castlereagh to the Lord Mayor was made about eleven O’Clock that Night—It was brought by the Favourite, Corvette the same vessel which had taken the British Ratification to the United States. Lord Fitz-Roy Somerset the British Minister at this Court wrote a Note to Mr Crawford the Evening before last, informing him of the Event—There had been a rumour in circulation the preceding day that the Ratification in America had been refused. It is stated in the English Newspapers that the advice of the Senate to the Ratification was unanimous—a Circumstance which if authentic will be the more gratifying to me, as I had not flattered myself with the hope that it would be so. I have no letters yet from England since the arrival of the Favourite; and know not whether she brought despatches or Letters for me or for any of my Colleagues. If there are none, doubtless in the course of a few days we shall receive orders or Instructions, by other opportunities—As the Treaty was ratified on the 17th: of February, all hostilities upon the American Coast were to cease on the first of this Month, and this day puts an end to them on the Atlantic Coasts of Europe and in the British and Irish Channels—Peace upon the Ocean will at least for a moment be restored—Whether longer than for a moment, will depend upon Events, of which I can form no rational and confident anticipation—After all the strange, unforeseen, and wonderful vicissitudes which the annals of Europe have exhibited during the last twenty-five years, the turn which affairs have just now taken, and the aspect of the Country where I am are more strange, more astonishing and more unexpected than any thing that had yet occurred—The Sovereigns of Europe were just terminating at Vienna their Negotiations; all the objects of important interest which had been in discussion among them had been settled by a Convention to which all the great Powers were parties—Europe had the prospect of a long and profound Peace; when on the first day of this Month Napoleon Buonaparte landed with eleven hundred and forty men and four pieces of Cannon at Cannes in the department of War, not far from Marseilles. It is five hundred miles distant from Paris; and I am afraid you will think I am sporting with credulity when I assure you that now, at the moment when I am writing, the impression almost universal throughout Paris, is that within six days he will enter this city as a conqueror, without having spent an ounce of gunpowder on his march.
I have not yet brought myself to that belief—I am no longer indeed confident that it is impossible, because the progress that he has undoubtedly made has by the simple fact disproved the correctness of my anticipations.—At the first news of his landing, I considered it as the last struggle of desperation on his part; I did not believe that he would be joined by five hundred adherents, and fully expected that he would within ten days pay the forfeit of his rashness with his life—
But on the tenth day after his landing, he entered Lyons, the second City of France, after a march of two hundred miles—All the troops sent against him had either joined his standard, or refused to fire upon his troops. At Grenoble which was surrendered to him without resistance he found a depot of Artillery, Arms and Ammunition—The King’s brother, Count d’Artois, the Duke of Orleans, and Marshal Macdonald, who were immediately dispatched from Paris to assemble troops and oppose the invader, arrived at Lyons barely in time to ascertain that the attempt to resist him there would be fruitless and returned to Paris to see if any thing more effectual can be done here—After passing two days at Lyons, Napoleon proceeded on his march, and on Friday last the 17th. was at Auxerre; not more than one hundred Miles from Paris.
In the mean time nothing is seen or heard here, but manifestations of attachment and devotion to the king, and the house of Bourbon—In the Streets, at all the public places, in all the newspapers one universal Sentiment is bursting forth of fidelity to the king, and of abhorrence and execration of this firebrand of civil and foreign War—The two chambers of the Legislative Body, the principal Tribunals of Justice—the municipal Administrations of the Departments and Cities; the National guards, the Marshals, Generals, Officers and garrisons of almost every City in the kingdom are flocking to the Tuileries with addresses of inviolable attachment to Louis 18. and of their readiness to shed their blood in his cause—If the slightest reliance could be placed upon the most boisterous and unanimous expressions of public feeling, the only conclusion would be that here are twenty-five millions of human beings contending against one high-way robber—In private conversation, the universal expectation is that Buonaparte will enter Paris, as he entered Lyons; without opposition—But that the inevitable consequence will be a foreign and civil War.
Of his proceedings; of the force now with him, and of the manner in which he has advanced scarcely any thing authentic is known—He has issued several Proclamations, to which all the newspapers of Paris daily allude, and reply with great vehemence; but none of which have been suffered to be published—After stating that he landed with only one thousand men, they affirm that he entered Lyons with not more than four thousand five hundred, and that his troops are daily deserting from him in prodigious numbers.—On the road between Lyons and this City there have been insurrections of the populace in his favour; but one of the extraordinary features of this Romance is, that the Cities through which he marches as soon as he has passed through them immediately return to the Royal Authority—This has already happened at Grenoble, and at Lyons.—
The defection in the troops of the army is unquestionably very great, and if not universal, is scarcely less formidable than if it were—For the Government knows not what troops it can trust—The Soldiers all cry Vive le Roi without hesitation. They permit their officers to pledge them to what they please—They march wherever they are ordered; but not a regiment has yet been found that would fire upon the Soldiers of Buonaparte—They will not use their arms against their former fellow-soldiers—The vast majority of them are willing to be neutral.
Notwithstanding the general opinion I do not believe that he will enter Paris without bloodshed—Nor even that he will reach Paris at-all. The Government has been collecting a force upon which they can depend which will meet him before he can arrive here, and the first actual resistance he meets will I think determine his fate. At the same time I must admit that the facts have hitherto turned out so contrary to all my expectations that my confidence in my own judgment is shaken—At all events the week will not pass over without some decisive result.
I enclose with this a Letter which I wrote you in October last, when I expected that Mr: and Mrs Smith would sail in the Neptune from Antwerp, then going to Brest—I afterwards informed you that they had concluded to remain at Ghent, and since then that they are here—As the Neptune is still detained at Brest they have preferred taking passage in the Fingal, now at Havre, and bound to New-York. She has been waiting only for the Ratification of the Treaty and the cessation of hostilities—But most of Mr Smith’s baggage is on board the Neptune, and must go in that vessel—The liners and cambrick which I sent for you and my children is also there—I suppose the Neptune will sail in the course of a Month or six weeks—Messrs. Gallatin, Bayard and Russell are here—Mr Gallatin goes in a day or two for London—Mr Clay went last week—Mr Bayard is confined with a severe indisposition, and has been dangerously ill.—Mr Crawford has also been very unwell but has now recovered.
My wife and Son Charles left St: Petersbourg on the 12th of February—I have a Letter from her of the 5th: instant from Berlin—She then expected to be here at the latest by this day; and I am now in hourly expectation of her arrival.
Monday Morning 20th: March 1815.
The king left the Palace of the Tuileries at one O’Clock this Morning, taking a direction to the Northward—Napoleon is expected to enter Paris this day or to-morrow—Yet nothing but unanimity in favor of the Bourbons is discernible—How it will be to-morrow I shall not anticipate—Affectionately your’s
A.